Case 7:21-mc-00096 Document 1-2 Filed on 06/11/21 in TXSD Page 1 of 2




                   Exhibit 2
          Case 7:21-mc-00096 Document 1-2 Filed on 06/11/21 in TXSD Page 2 of 2


                             AFFIDAVIT OF SERVICE
                                                §
In the Matter of                                §
                                                §
Brian Warren                                    §         Docket No. 21-0107-SR
                                                §
Edinburg Teachers Credit Union                  §
                                                §
                                                §
Documents came to hand on the 20th day of April, 2021 at 4:55 PM.
                                                §
I, Mario Arturo Rivera Lincoln, being duly sworn,§ depose and say that on the 22nd day of April, 2021 at
                                                § a true and correct copies of the following documents
2:44 PM, the party was executed upon by delivering
by hand delivery:                               §
                                                §
    1) SUBPOENA TO PRODUCE DOCUMENTS
    2) EXHIBIT A


To: Brian Warren
At the address of: 1209 W Daffodil Ave, McAllen, Texas 78501

I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of
the State of Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process.
I am not a party to this suit nor related or affiliated with any herein and have no interest in the outcome of
this suit. I have never been convicted of a felony or of a misdemeanor involving moral turpitude. I have
personal knowledge of the facts stated herein and they are true and correct.

“My name is Mario Arturo Rivera Lincoln, my date of birth is 04/09/1991, and my address is 3801
Whitewing Ave, #3, Edinburg, Texas, 78539, USA. I declare under penalty of perjury that the foregoing is
true and correct.




                                                                  Mario Arturo Rivera Lincoln, Declarant
                                                                           SCH11948, Expires 4/30/2019
